         Case 1:14-md-02543-JMF Document 8475 Filed 04/09/21 Page 1 of 3


                          UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF NEW YORK

                                                               )
IN RE:                                                         )
                                                               )
GENERAL MOTORS LLC                                             )       No. 14-MD-2543 (JMF)
IGNITION SWITCH LITIGATION                                     )
                                                               )
This Document Relates to the Plaintiffs in the Actions         )       Hon. Jesse M. Furman
Listed on the Attached Exhibit A                               )
                                                               )



                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         The plaintiffs listed on the attached Exhibit A, each by and through their undersigned

counsel, pursuant to Rule 41(a)(l)(A)(i) of the Federal Rules of Civil Procedure and the

Confidential Master Settlement Agreement entered into by the parties, hereby give notice of the

voluntary dismissal with prejudice of all actions, claims, and causes of action against General

Motors LLC and all other defendants, including but not limited to the actions listed in the

attached Exhibit A. Court approval was not required for these plaintiffs. Costs taxed as paid.

General Motors LLC has no objection and consents to the dismissal with prejudice of these

plaintiffs’ actions.

         This dismissal applies only to the claims of the plaintiffs listed on the attached Exhibit A,

and does not dismiss or affect any claims of any other plaintiff. Plaintiffs and Defendant each

bear their own costs.

Dated: April 8, 2021

                                                       Respectfully submitted,

                                                       By: /s/ Matthew McCarley ___
                                                       Matthew McCarley
                                                       Fears Nachawati, PLLC
                                                       4925 Greenville Ave., Suite 715
                                                       Dallas, TX 65206
              Case 1:14-md-02543-JMF Document 8475 Filed 04/09/21 Page 2 of 3


                                                   Telephone: (214) 890-0711
The Clerk of Court is directed to docket this in   Facsimile: (214) 890-0712
14-MD-2543 and 15-CV-7224. The Clerk is further    Email: mccarley@fnlawfirm.com
directed to terminate Roseann Hinds and Joseph
Sylvester as plaintiffs in 14-MD-2543 and          Attorney for Plaintiffs
15-CV-7224. SO ORDERED.


                                                   By: /s/ Wendy L. Bloom
                                                   Richard C. Godfrey, P.C.
                                  April 9, 2021    Andrew B. Bloomer, P.C.
                                                   Wendy L. Bloom
                                                   KIRKLAND & ELLIS LLP
                                                   300 North LaSalle
                                                   Chicago, IL 60654-3406
                                                   Telephone: (312) 862-2000
                                                   Facsimile: (312) 862-2200
                                                   richard.godfrey@kirkland.com
                                                   andrew.bloomer@kirkland.com
                                                   wendy.bloom@kirkland.com

                                                   Attorneys for Defendant General Motors LLC
Case 1:14-md-02543-JMF Document 8475 Filed 04/09/21 Page 3 of 3


                          EXHIBIT A


              First
 Last Name                             Case Number
              Name

                        Hinds, et al. v. General Motors LLC; 1:15-cv-
   Hinds      Roseann                        07224
                        Hinds, et al. v. General Motors LLC; 1:15-cv-
  Sylvester   Joseph                         07224
